Exhibit 99.1 CLEAR CHANNEL OUTDOOR HOLDINGS, INC. REPORTS RESULTS FOR 2 ● Annual revenue increased 1% to $3.0 billion with Americas up 2% and International up 1%, adjusting for divestitures and foreign exchange ● Fourth quarter revenue rose slightly year over year, adjusting for divestitures and foreign exchange ● 2012 results include $221 million pre-tax loss for refinancing $2.5 billion of 9.25% debt in the fourth quarter at 6.5% San Antonio, Texas, February 19, 2013…Clear Channel Outdoor Holdings, Inc. (NYSE: CCO) today reported financial results for the fourth quarter and full year ended December 31, 2012. “Under CEO William Eccleshare’s leadership, our Outdoor business continues to use its global scale, efficiency, and creativity to connect brands with people,” said Bob Pittman, Executive Chairman of Clear Channel Outdoor Holdings, Inc.“Heading into 2013, we are building on the strengths in our Americas’ business – especially in digital displays, airports and national advertising.Internationally, we are realigning the business in Europe to the realities of the market, while still seeing growth in Asia and Latin America.Looking ahead, we will keep investing strategically across the business to drive future growth and profitability. ” “Clear Channel Outdoor continues to make important strides in its digital transformation,” said Chief Executive Officer William Eccleshare.“Through several innovative programs, we’re expanding the creative richness of out-of-home advertising and helping our advertising clients reach people on the street with greater engagement and immediacy.During this past year, we put in place the leadership and structure to streamline our business, and exported successful strategies on a global basis.Despite a very difficult economic environment, we’re confident that we’re well positioned to drive greater share for our outdoor assets.” Fourth Quarter 2012 Results Total revenues decreased $13 million, or 2% year over year, to $803 million in the fourth quarter of 2012 compared to $816 million in the same period of 2011.Excluding the effects of movements in foreign exchange rates1, revenues declined $7 million, or 1%. ● Americas revenues rose $5 million, or 1% adjusted for movements in foreign exchange rates, driven by higher digital capacity and increased revenue at airports.On a reported basis, revenues grew $5 million, or 2%. ● International revenues decreased $3 million, or less than 1%, adjusting for a $9 million revenue reduction due to the divestiture of two businesses during the third quarter of 2012 and a $6 million reduction from movements in foreign exchange rates.Stronger economic conditions in emerging markets and certain other geographies were offset by weakened economic conditions in other regions, particularly in Europe.On a reported basis, revenues decreased $18 million, or 4%. The Company’s OIBDAN1 declined to $205 million, or 10%, in the fourth quarter of 2012 compared to $229 million in the same quarter of 2011.Excluding the effects of movements in foreign exchange rates, and a $2 million reduction due to the divestiture of two businesses during the third quarter of 2012, OIBDAN totaled $207 million, down $20 million, or 9%.Included in the 2012 fourth quarter OIBDAN were $18 million of operating and corporate expenses associated with the Company’s strategic revenue and cost initiatives to attract additional advertising dollars to the business and improve operating efficiencies.The fourth quarter of 2011 included $7 million of such expenses. Also reducing OIBDAN in the fourth quarter of 2012 were $3 million of litigation expenses and $7 million of legal and other costs in Latin America. 1 The Company’s net loss was $148 million in the fourth quarter of 2012 compared to net income of $23 million in the same period of 2011.Fourth quarter 2012 results included a $221 pre-tax loss on extinguishment of debt related to refinancing activities. Full Year 2012 Results Total revenues declined 2% to $2.95 billion for the full year 2012 compared to $3.0 billion in 2011.Excluding the effects of movements in foreign exchange rates, total revenues increased 1% to $3.03 billion. ● Americas revenues rose $27 million, or 2% adjusted for movements in foreign exchange rates, compared to 2011, from increased digital capacity and increased airport revenues driven by higher occupancy and rates.On a reported basis, revenues also grew $27 million, or 2%. ● International revenues increased $11 million, or approximately 1%, after adjusting for a $15 million revenue reduction due to the divestiture of two businesses during the third quarter of 2012 and a $79 million decrease from movements in foreign exchange rates.Stronger economic conditions in emerging markets and certain other geographies were offset by weakened economic conditions in other regions, particularly in Europe.On a reported basis, revenues decreased $83 million, including the effects of movements in foreign exchange rates. The Company’s OIBDAN1 decreased 11% to $664 million in 2012 compared to $745 million in 2011.Excluding the effects of movements in foreign exchange rates and a $3 million reduction due to the divestiture of two businesses during the third quarter of 2012, OIBDAN declined 10% to $672 million.Included in the full year 2012 OIBDAN were $44 million of operating and corporate expenses related to the Company’s strategic revenue and cost initiatives to attract additional advertising dollars to the business and improve operating efficiencies.OIBDAN for 2011 included $17 million in such expenses.Also reducing OIBDAN in 2012 were $5 million of litigation expenses and $27 million of legal and other costs in Latin America. The Company’s net loss was $183 million for 2012 compared to net income of $43 million in 2011.Full year 2012 results included a $221 million pre-tax loss on extinguishment of debt related to refinancing activities. Key Highlights The Company’s recent key highlights include: ● Americas installed 178 new digital billboards for a total of 1,035 across 37 U.S. markets, a 21% increase from 2011. ● Clear Channel Airport's ClearVision, an innovative in-airport TV network featuring top entertainment, news, music, and sports programming that is accessible from travelers' mobile devices, launched in Raleigh-Durham International Airport and, in February 2013, in Louis Armstrong New Orleans International Airport. ● In January 2013, Suzanne Grimes, a highly-regarded advertising executive, joined as President & COO for the United States and Canada.Grimes formerly served as President of the U.S. Lifestyles Communities Group at Readers Digest, spent a decade at Condé Nast, and was publisher of TV Guide at News Corp. ● International increased its digital presence to more than 3,400 displays in 13 countries. ● Launched the first digital out-of-home network in the outdoor environment in the United Kingdom with 100 screens in central London targeting premium shopping areas. ● France launched the only scale digital network in the country in 46 premium malls, reaching a quarter of the population every two weeks. ● International won a major public transportation contract in Norway that went live in January 2013. ● Strengthened the International leadership team with Mark Thewlis, Executive Chairman of Clear Media (China) and Aris de Juan, Regional President of Latin America, improving Clear Channel’s presence in some of the world’s fastest-growing advertising markets. 2 Revenues, Operating Expenses, and OIBDAN by Segment (In thousands) Three Months Ended December 31, Year Ended December 31, % % Change Change Revenue1 Americas $ $ 2
